Citation Nr: 0322537	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to August 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  The veteran has 
moved, and his file is now in the jurisdiction of the RO in 
Honolulu, Hawaii.  In February 2000, the Board decided that 
the veteran had submitted a well-grounded claim, and remanded 
the case for further development and merits review.


FINDING OF FACT

There is no competent evidence that the veteran's right knee 
disorder was caused by, or became worse due to, his service-
connected left knee disorder. 


CONCLUSION OF LAW

Secondary service connection for a right knee disorder is not 
warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.
VA has fully complied with the mandates of the VCAA.  While 
the veteran's claim was denied as not well grounded, the case 
was subsequently addressed on the merits and well-
groundedness is no longer an issue.  The appellant was 
provided copies of rating decisions explaining why the claim 
for service connection for right knee disorder was denied.  
Furthermore, through the June 1996 statement of the case 
(SOC), numerous supplemental statements of the case (SSOCs), 
and the February 2000 Board Remand, the appellant has been 
advised of the laws and regulations regarding secondary 
service connection, as well as the fact that specific medical 
opinions are necessary to link the right knee disorder to a 
service-connected disorder.  These communications, as well as 
correspondence from VA (particularly a July 2001 letter which 
thoroughly discussed the VCAA), informed the veteran what 
evidence was of record and advised him what evidence was 
needed to establish entitlement to the benefit sought.  
Furthermore, these documents advised him of the changes in 
duty to assist resulting from the VCAA, and specifically 
advised him of his and VA's responsibilities in development 
of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The file contains records from the veteran's period of 
service, records of post service medical treatment, records 
pertaining to the veteran's right knee injuries and 
subsequent treatment, and a recent VA examination with 
medical opinion regarding the possibility of a link between 
the right knee disorder and the veteran's service-connected 
left knee disability.  VA has made every effort to obtain the 
records of medical treatment identified by the veteran, and 
there is no indication that any pertinent record remains 
outstanding. Accordingly, the Board concludes that no further 
notice or assistance to the veteran is required.  

Factual Background

The veteran does not assert, nor do the service medical 
records show, that a chronic right knee disorder began or 
became worse during his active duty.  Service medical records 
do show that during service he was treated for a left knee 
injury.  In 1971, the RO granted service connection for post-
operative residuals of a left knee meniscectomy.  That 
disorder is currently rated 30 percent disabling.
Private records dated in September 1994 reveal that the 
veteran injured his right knee when he missed a stair the 
previous night.  The diagnosis was sprain and traumatic 
effusion, right knee.  

In a November 1994 letter, the veteran asserted that he had a 
right knee disorder as a direct result of the increased 
weakening of his left knee.  

The impression on a February 1995 private MRI of the right 
knee was: prominent tear posterior horn medial meniscus 
extending quite far anteriorly; associated irregular thinning 
of the articular cartilage in the medial compartment with 
some ill-defined abnormal signal in subcortical bone of the 
medial femoral condyle; intact but somewhat indistinct 
anterior cruciate ligament that may indicate a partial tear, 
with complete tear doubtful; and moderate joint effusion 
present.

In March 1995, the veteran underwent right knee arthroscopic 
partial medial and lateral meniscectomy with abrasion 
chondroplasty at a private facility.

In a July 1995 letter, the veteran reported that his right 
knee was severely weakened and deteriorated from over-
compensating for the service-connected residuals of a left 
knee injury.  

July 1995 records of treatment at the Freemont Medical Center 
note the veteran's history of a right knee injury in a fall 
down the stairs, his history of arthroscopic repair in March, 
and his current complaints of pain.  Examination of the right 
knee was essentially normal.  Slight tenderness was noted on 
deep palpation over the medial aspect of his right knee at 
the joint line.  The diagnosis was right knee effusion and 
pain.  The conclusion on the report of July 1995 private X-
ray of the right knee was normal knee joint, normal bone and 
joint relationships, satisfactory bone density, and intact 
patella. 

VA outpatient treatment records show that the veteran was 
seen for progressively worsening right knee pain in September 
1995.  His treating physician noted that the veteran thought 
that maybe living on the second floor for the past three 
years may have contributed to his right knee pain since the 
left knee was weak and therefore weight-bearing generally was 
more on the right leg.  The impression on the report of X-
rays dated in September 1995 was mild degenerative 
osteoarthritic changes.

In a February 1996 statement expressing his disagreement with 
the February 1996 RO decision denying service connection, the 
veteran asserted that he injured his right knee when his left 
knee locked causing him to fall while walking down stairs.

VA outpatient treatment records from the period covering 
January 1996 through June 1998 show ongoing treatment for 
right and left knee problems.  The assessment was advanced 
degenerative joint disease bilaterally.  The veteran 
underwent debridement of the right knee in February and 
August of 1997.

In a May 2000 statement, the veteran asserted that excessive 
strain of full weight- bearing on only the right knee caused 
extensive wearing and weakening of the right knee, so that 
finally, after years of one-sided weight-bearing, the right 
knee gave out with a pop.

Additional records received from the Straub Clinic in June 
2000 show treatment for right and left knee arthritis from 
June 1997 through May 2000.  A December 1998 record indicates 
that the veteran had a surgical procedure on his right knee 
ten years earlier, and had minimal difficulty with that knee 
joint up until a work related injury on October 5, 1996.  A 
May 1997 record indicates that the veteran's present right 
knee injury occurred in October of 1996. when he was pushing 
a heavy mail cart and felt a strain in his right knee joint.  
The assessment on an April 1999 record was "osteoarthritis 
of the knee joints, bilateral, right related to industrial 
injury on 10/05/96, not improved by nonsurgical means." 

On VA examination in November 2000, the physician noted the 
veteran's history of left knee injury in service and its 
progression to its present state of severe traumatic 
arthritis.  Regarding the right knee, the examiner stated 
that the veteran first had trouble with the right knee in 
1986 when he had a twisting injury and subsequent 
arthroscopy.  The veteran stated he was told that there was a 
medial meniscus tear that was debrided.  On October 5, 1996, 
the veteran sustained a second injury to his right knee at 
work.  He was evidently pushing a heavy cart full of mail 
when his knee collapsed.  An MRI examination following the 
injury reportedly revealed additional medial meniscus tearing 
and mild narrowing of the medial compartment of the right 
knee.  The examiner reported that thereafter, the veteran 
underwent multiple arthroscopic surgeries.  Physical 
examination revealed bilateral knee symptoms including 
moderate bowlegged deformity, loss of full active range of 
motion, large osteophytes, and crepitus.  X-rays documented 
the diagnosis: severe degenerative arthritis of both knees.  
Following the diagnosis, the VA physician indicated: 

I do not believe the right knee is in any 
way service-connected.  There is no 
indication that there was an injury to 
the knee in the service.  He has had 
subsequent injures, the most severe of 
which was an industrial injury and 
continues to be covered as an industrial 
injury.  I do not believe the arthritis 
in the left knee in any way contributed 
to the symptoms he is having in his right 
knee.

Analysis

It is not argued, and the evidence does not show, that a 
right knee disorder was manifested in service or in the first 
post-service year.  Consequently, direct or presumptive 
(under 38 U.S.C.A. § 1112) service connection is not for 
consideration.

The veteran contends that his right knee disorder was caused 
or aggravated by his service-connected left knee disorder.  
The specific contentions are twofold.  He asserts that the 
service-connected left knee disorder placed excessive full 
weight-bearing strain on the right knee, and that this caused 
extensive wearing and weakening of the right knee, resulting 
in the present disability of that joint.  He also alleges 
that the right knee was injured in a fall down some steps 
caused by locking of his service-connected left knee. 
The law provides that service connection will be granted for 
a disability if it is shown that such disability resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Additionally, service connection may be established 
on a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  Furthermore, if a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The only evidence remotely in line with the veteran's 
arguments is a notation on a September 1995 VA outpatient 
treatment record that states that the veteran thinks maybe 
living on the second floor for the past three years may have 
contributed to the right knee pain since the left knee was 
weak and therefore weight-bearing generally was more on the 
right leg.  The Board has considered this September 1995 
statement in the outpatient treatment records.  However, the 
treating physician did not conclude that the right knee pain 
was related to the left knee disorder.  Rather, this notation 
in the record was merely a repetition of the veteran's 
subjective opinion.  The Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).

The competent (medical) evidence all stands in opposition to 
the veteran's claim for secondary service connection for a 
right knee disorder.  A contemporaneous clinical record dated 
in September 1994 reveals that he sustained a right knee 
injury when he missed a step (not because the left knee gave 
way).  Furthermore, a medical opinion of the VA physician 
performing the November 2000 examination is to the effect 
that the veteran's initial injury to the right knee was a 
twisting injury in 1986, and that the most significant injury 
thereafter was an industrial accident in October 1996, which 
injured the right knee.  Neither injury is shown to be 
related to the service-connected postoperative residuals of a 
meniscectomy of the left knee.  In his post-examination 
discussion, the VA physician conducting the November 2000 
examination, addressing the matter at hand, opined that the 
veteran's postoperative residuals of a left knee meniscectomy 
did not in any way contribute to his right knee symptoms.  
The veteran has submitted no medical evidence to the 
contrary.  The Board places great weight on this 
uncontroverted medical opinion, as it was given following 
review of the pertinent evidence of record and thorough 
examination of the veteran's knees.  Because he is a 
layperson, the veteran's own opinion regarding a nexus 
between his knee disorders is not competent evidence.  

The preponderance of the evidence is against the veteran's 
claim, and secondary service connection for a right knee 
disorder is not warranted.


ORDER

Secondary service connection for a right knee disorder is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

